11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the interest of N.V., a child,             * From the 1st Multicounty Court at Law
                                                of Nolan County,
                                                Trial Court No. CC-7767.

No. 11-21-00132-CV                            * December 6, 2021

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order insofar as it terminated the father’s parental rights,
and we remand this cause to the trial court for further proceedings.             Any
proceeding on remand must be commenced within 180 days of this court’s mandate.